DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2021 has been entered.
 
Response to Amendment
Applicants’ amendment to the Specification, filed on 11/25/2021, is acknowledged. Applicants’ submission, filed on 11/25/2021, in response to claims 1, 3-5, 11-17, and 19-20 rejection from the final office action (09/15/2021), by amending claims 1, 10, 15, and 18 and adding new claim 21 is entered and will be addressed below. 
Election/Restrictions
Claims 7-10 and 18 remain withdrawn from further consideration pursuant to 35 CFR 1.142(b), as being drawn to nonelected invention Group II and Species 1-3. 

Specification
The disclosure is objected to because of the following informalities: “a gas pipe 65 is provided to extend upward from below the vacuum container 10 to reach the upper surface of the electrostatic chuck 52” of [0033] mixed up whether this refers to electrostatic chuck 56 or cooling head 52. Fig. 3 shows the latter.
Appropriate correction is required.

Claim Interpretations
The ”a contact/separation mechanism” of claim 1 is not examined under 112(f) as it is further structurally modified by “including an actuator“.
The ”a contact/separation structure“ of claim 1 is not examined under 112(f) as it is further structurally modified by “a first contact plate on a side of the stage and a second contact plate on a side of the cooling head”.

The “a contact/separation mechanism including an actuator configured to cause the stage and the cooling head to be brought into contact with or separated from each other … a contact/separation structure provided between the stage and the cooling head” of claim 1, therefore, the “contact” is indirect contact through some intermediate component (a contact/separation structure).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, and 17 are rejected under 35 U.S.C. 103 as unpatentable over FURUKAWA et al. (US 201600071707, hereafter ‘707), in view of Fukasawa et al. (US 5310453, hereafter ‘453) and Ohno et al. (KR 20140049921, hereafter ‘921), or unpatentable over ‘453 in view of ‘707 and ‘921.
‘707 teaches some limitations of:
Claim 1: performing film formation using sputtering ([0006]), The processing apparatus includes a processing chamber 1. Installed in the processing chamber 1 are a mounting table 2 (stage) and an electrostatic chuck 3 fixed to the mounting table 2. A substrate 4 (object to be processed) is mounted on the electrostatic chuck 3 (Figs. 1-2, [0018]), The electrostatic chuck 3 may have a unipolar or a bipolar structure for electrostatic attraction ([0084], 2nd sentence, the claimed “A substrate placement device comprising: a stage having a substrate placement surface on which a substrate is placed and including an electrostatic chuck disposed on the stage and configured to attract the substrate on which a film formation is performed in a film forming apparatus”);
The cooling mechanism 5 includes a chiller 5a and a heat transfer mechanism 5b fixed to a cooling head 5a1 provided at a top portion of the chiller 5a ([0026], 2nd sentence), The chiller 5a has a function of cooling the substrate 4 mounted on the electrostatic chuck 3 to a temperature ranging from about −263° C. to −60° C. The lower limit of the range is obtained by adding a temperature increase (e.g., about 2° C.) of the substrate 4 to a lowest cooling temperature (−265° C.) of the chiller 5a … a G-M cycle refrigeration system ([0036], the claimed “a cooling head provided to face a side of the 
the driving mechanism 6 has at least function which can switch a first state in which the mounting table 2 and the cooling mechanism 5 are separated from each other and a second state in which the mounting table 2 and the cooling mechanism 5 becomes close to each other by vertically moving the mounting table 2 ([0031], last sentence), the heat transfer mechanism 5b and the mounting table 2 become close to each other or in contact with each other as shown in FIG. 3C, and the cooling is performed ([0052], 2nd sentence, the claimed “a contact/separation mechanism including an actuator configured to cause the stage and the cooling head to be brought into contact with or separated from each other”, note the driving mechanism 6 is the claimed “actuator”);
 a rotation mechanism 7 for performing rotation ([0031], the claimed “a rotator  configured to rotate the stage”); 
The processing apparatus further includes a control unit 100 for controlling the entire apparatus. The control unit 100 can control the power supply 15 for plasma generation (see FIG. 1) which supplies a power for plasma generation to the target, the rotation mechanism 7 for rotating the mounting table 2, and the driving mechanism 6 ([0049], the claimed “and a controller”),
nd sentence, the claimed “a contact/separation structure provided between the stage and the cooling head and including a first contact plate on a side of the stage and a second contact plate on a side of the cooling head“, note the mounting table 2 is the claimed “first contact plate” and the heat transfer mechanism 5b is the claimed “second contact plate”),
FIG. 6 is a timing chart showing relation between a processing time and a substrate temperature ([0065]), A period T1 is a cooling period of the mounting table 2. The cooling of the mounting table 2 is started at a room temperature RT and continued until the temperature becomes sufficiently lower than, e.g., 100K by the cooling mechanism 5. Accordingly, the temperature of the substrate 4 is cooled to the same level as that of the mounting table 2 ([0066], the claimed “wherein the controller is configured to: cause, in at least some period except during the film formation, the substrate to be placed on the stage in a first state where the first contact plate and the second contact plate are brought into contact with each other by the contact/separation mechanism”); 
Time t1 to Time t2: A period T2 is a preparation period before the film formation starts. The mounting table 2 is raised to be separated from the cooling mechanism 5 and rotated steadily. At this time, the temperature of the mounting table is slightly increased due to heat dissipation by radiation. Time t2 to Time t3: A period T3 is a period in which the film formation (sputtering) is carried out. Here, the case in which only one of the two targets (see FIG. 5) is sputtered will be described as an example. 

‘707 is silent on the material of the mounting table 2. Based on scenario 2 of claim interpretation, ‘707 does not teach the other limitations of:
Claim 1: (1A) (a contact/separation structure provided between the stage and the cooling head) and including a first contact plate on a side of the stage and (a second contact plate on a side of the cooling head),
(1B) wherein the second contact plate is connected to the cooling head via an expansion/contraction connector. 
Claim 4: wherein the stage is made of copper or aluminum.

‘453 is an analogous art in the field of Plasma Process Method Using An Electrostatic Chuck (title) a cooling jacket 26 and serves to cool the wafer W to about -10o C. to -100o C. (col. 4, lines 8-9). ‘453 teaches that The electrostatic chuck 10 is formed by inserting a conductive sheet 16 as a conductive layer between upper and lower polyimide sheets 12 and 14 as insulating layers (Fig. 1, col. 3, lines 50-53), The first susceptor 20 consists of a conductive material such as aluminum … The lower 
	
Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted electrostatic chuck assembly as shown in Fig. 1 of ‘453 (including 20, 24, and 28), as the mounting table 2 of ‘707 (the limitation of 1A), for the purpose of protecting from plasma, as taught by ‘453 (col. 4, lines 14-15) and/or for its suitability to very low temperature operation with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Therefore, the aluminum susceptor 20, 24 would have been the claimed “stage” made of aluminum of claim 4 and the ceramic frame 28 would have been the claimed “a first contact plate on a side of the stage” of claim 1.

‘707’s drive mechanism 6 moves chiller 5a, the cooling head 5a1, and the heat transfer mechanism 5b together as a unit.

‘921 is an analogous art in the field of FILM FORMING APPARATUS (title), a sputtering apparatus ([0002]), As shown in FIG. 4, in the first sputtering chamber 53, the an expansion/contraction connector” between the cooling head and the “second contact plate”.

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have replaced the drive prima facie case of obviousness. MPEP 2144.07.

Alternative rejection: ‘453 teaches some limitations of claim 1 (including a rotator, col. 7, lines 29-31). As ‘707 requires the separation of cooling mechanism 5 with the mounting table ([0067]-[0068]), a person of ordinary skill in the art would have known to move the cooling jacket 26 of ‘453 to the cooling mechanism 5 of ‘707. ‘921 is combined similarly as discussed above.


The combination of ‘707, ‘453, and ‘921 further teaches the limitations of:
Claim 3: the driving mechanism 6 has at least function which can switch a first state in which the mounting table 2 and the cooling mechanism 5 are separated from each other and a second state in which the mounting table 2 and the cooling mechanism 5 becomes close to each other by vertically moving the mounting table 2 ([0031], last sentence), After the film formation is completed, the control unit controls the second rotation motor M2 of the rotation mechanism 7 to stop the rotation. Then, the control unit controls the first rotation motor M1 of the driving mechanism 6 to move the mounting table 2 downward. Accordingly, the heat transfer mechanism 5b and the 
Claim 5: a cooling gas passage GL through which a heat transfer gas (He gas or the like) is supplied is provided in a space S1 between the mounting table 2 and the cooling mechanism 5 (the heat transfer mechanism 5b) (Fig. 4A, [0055], with the imported ceramic frame 28 from ‘453 as the bottom of the mounting table 2, the claimed “further comprising: a gas supply source configured to supply a heat transfer gas between the stage and the cooling head in the first state where the first contact plate and the second contact plate are brought into direct contact with each other”).
	Claim 17: performing film formation using sputtering ([0006]), The processing apparatus includes a processing chamber 1. Installed in the processing chamber 1 are a mounting table 2 (stage) and an electrostatic chuck 3 fixed to the mounting table 2. A substrate 4 (object to be processed) is mounted on the electrostatic chuck 3 (Figs. 1-2, [0018], the claimed “A film forming apparatus comprising” and “the substrate placement device of claim 1 configured to place a substrate thereon in the vacuum container”):
the processing chamber 1 maintained in a vacuum state ([0047], 4th sentence, the claimed “a vacuum container”),
nd last sentence), Sputtered atoms or molecules are deposited on the surface of the substrate 4 which faces the target 12 ([0023], last sentence, the claimed “and a sputtered particle emitter configured to emit sputtered particles to the substrate placed on the substrate placement device”).
Claims 11, 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘707, ‘453, and ‘921, as being applied to claim 1 rejection above, further in view of Asamaki et al. (US 4638209, hereafter ‘209).
The combination of ‘707, ‘453, and ‘921 further teaches some limitations of:
Claim 11: with the imported ceramic frame 28 from ‘453 as the bottom of the mounting table 2 of ‘707 (the claimed “wherein the first contact plate is a first ceramic member connected to a lower surface of the stage”),
Time t1 to Time t2: A period T2 is a preparation period before the film formation starts. The mounting table 2 is raised to be separated from the cooling mechanism 5 and rotated steadily. At this time, the temperature of the mounting table is slightly increased due to heat dissipation by radiation. Time t2 to Time t3: A period T3 is a period in which the film formation (sputtering) is carried out. Here, the case in which only one of the two targets (see FIG. 5) is sputtered will be described as an example. The temperature of the substrate 4 (mounting table 2) is increased due to heat input and radiation by the plasma (‘707, [0067]-[0068], the claimed “and a lower surface of 

‘707 is silent on the material of the heat transfer mechanism 5b and ‘543 is silent on the specific type of ceramics for the ceramic frame 28. The combination of ‘707 and ‘543 does not teach the limitations of:
Claim 11: the second contact plate is a second ceramic member connected to an upper surface of the cooling head.
Claim 16: wherein the first ceramic member and the second ceramic member are made of any of alumina, sapphire, and aluminum nitride.

‘209 is an analogous art in the field of an ion beam generating apparatus … in relation to semiconductor fabrication techniques (col. 1, lines 9-13), with needle anode 11a may be cooled to a less extreme temperature around -100oC (Fig. 2, col. 5, lines 39-41). ‘209 teaches that the coolant reservoir 14 is made of a material (e.g., stainless steel) having a low thermal conductivity at extremely low temperatures. The coolant 15 comprises is a known material, such as liquid helium or liquid nitrogen. The support member 13 which supports the anode assembly 11 and which constitutes part of the bottom of the coolant reservoir 14 comprises is a thermally conductive and electrically insulating material, such as sapphire or ruby, so as to effectively conduct oC.

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted the sapphire, as taught by ‘209, as the heat transfer mechanism 5b of ‘707 and the imported ceramic frame 28 from ‘453, for the purpose of thermally conductivity at extremely low temperature, as taught by ‘208 (col. 3, lines 2-14).


The combination of ‘707, ‘453, ‘921, and ‘209 also teaches the limitations of:
Claim 13: the cooling gas passage GL as shown in Fig. 4A would have been between the imported ceramic frame 28 of ‘453 as the mounting table 2 of ‘707 and the ceramic the heat transfer mechanism 5b (the claimed “wherein the second ceramic member has a plurality of recesses in the upper surface of the second ceramic member, and wherein the substrate placement device further comprises: a gas supply source configured to supply a heat transfer gas to the recesses when the first ceramic member and the second ceramic member are brought into contact with each other”).
Claim 19: Similar to the first susceptor 20, the second susceptor 24 consists of a conductive material such as aluminum. The second susceptor 24 incorporates a cooling jacket 26 and serves to cool the wafer W to about -10o C. to -100o C (‘453, col. 4, lines .  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ‘707, ‘453, ‘921, and ‘209, as being applied to claim 11 rejection above, further in view of  Nozawa et al. (US 5290381, hereafter ‘381) and Banda et al. (US 20140203526, hereafter ‘526).
The combination of ‘707, ‘453, ‘921, and ‘209 does not teach the limitations of:
Claim 12: wherein mating surfaces of the first ceramic member and the second ceramic member are mirror-finished.

‘381 is an analogous art in the field of Plasma Etching Apparatus (title) a susceptor for holding a semiconductive wafer (abstract), The inner wall of the bottom of the cooling jacket 20 is made porous so that nucleate boiling may take place at the bottom to keep to -196oC. the temperature of the liquid nitrogen in the cooling jacket 20 (Fig. 4 or 8, col. 4, lines 31-34). ‘381 teaches that The upper and lower susceptors 12, 14 are electrically insulated from the surrounding components by an insulation frame 16 (col. 3, lines 49-51), The upper and lower susceptors 12, 14 and the cooling jacket 20 as well as the lower frame 32 are made of aluminum alloy. The insulating members 16 and 22 are made of an alumina system ceramic containing Al2O3 and/or AlN (col. 6, lines 11-15, therefore, the electrically insulating member 16 is thermally conductive). 

‘526 is an analogous art in the field of TEMPERATURE MANAGEMENT OF ALUMINIUM NITRIDE ELECTROSTATIC CHUCK (title). ‘526 teaches that a substrate support assembly (e.g., an electrostatic chuck) having a ceramic body, a thermally conductive base bonded to a lower surface of the ceramic body, and an upper surface of the ceramic body having a polished first portion near the center of the ceramic body with a first roughness profile and a polished second portion further from the center of the ceramic body (e.g., near the edge of the ceramic body) with a second roughness profile. … The second portion may have a lower surface roughness than the first portion. The polished first and second portions may improve thermal contact between the ceramic body and the thermally conductive base ([0017]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted polishing, as taught by ‘526, to the heat transfer mechanism 5b of ‘707 and the imported insulating .
Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over ‘707, ‘453, ‘921, and ‘209, as being applied to claim 11 rejection above, further in view of Parkhe et al. (US 20140159325, hereafter ‘325).
The combination of ‘707, ‘453, ‘921 and ‘209 does not teach the limitations of:
Claim 14: wherein an electrode is provided in any one of the first ceramic member and the second ceramic member, and
when a voltage is applied to the electrode, the one of the first ceramic member and the second ceramic member electrostatically attracts a remaining one of the first ceramic member and the second ceramic member.
Claim 21: wherein the lower surface of the first ceramic member and the upper surface of the second ceramic member are brought into contact with or separated from each other using an electrostatic attraction. 

‘325 is an analogous art in the field of SUBSTRATE SUPPORT ASSEMBLY (title). ‘325 teaches that the ceramic body is a bulk sintered ceramic body (e.g., another ceramic wafer). When the ceramic body does not include a chucking electrode, the metal bond may function as a chucking electrode for the electrostatic chuck. The between the thermally conductive base and the ceramic body provides a good thermal contact, and enables the thermally conductive base to heat and cool the ceramic body, the protective layer and any substrate held by the electrostatic chuck during processing. Embodiments provide an electrostatic chuck that can be as much as 4x cheaper to manufacture than conventional electrostatic chucks. Moreover, embodiments provide an electrostatic chuck that can adjust temperature rapidly and that is plasma resistant. The electrostatic chuck and a substrate being supported may be heated or cooled quickly ([0023]).


Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted electrostatic chucking to achieve good thermal contact to cooling mechanism, as taught by ‘325, to improve good thermal contact between the imported insulating ceramic frame 28 from ‘453 and the cooling mechanism 5 of ‘707, for the purpose of good thermal contact, as taught by ‘325 ([0023]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ‘707, ‘453, ‘921, and ‘209, as being applied to claim 11 rejection above, further in view of Guyot (US 5796066, hereafter ‘066).
The combination of ‘707, ‘453, ‘921, and ‘209 teaches some limitations of:
connector includes an expansion/contraction structure provided between the second ceramic member and the cooling head and a gas supply configured to supply a gas to the expansion/contraction connector“.

‘707 teaches motor as the driving mechanism ([0052]) and a bellows 9 ([0025]). ‘921 also uses a displacement motor ([0067]). The combination of ‘707, ‘453, ‘921, and ‘209 does not teach the limitations of:
Claim 15: when the gas is supplied to the expansion/contraction connector, the first ceramic member and the second ceramic member are brought into contact with each other by a pressure of the gas.

‘066 is an analogous art in the field of a vacuum processing chamber, a drive assembly for moving an article such as a substrate, clamp or pin lifter … simultaneously driven by the actuator to lift substrates off of the substrate support (abstract), for semiconductor processing such as plasma etching (col. 1, lines 11-12). ‘066 teaches that to drive the lifter 7, a cylinder 20, such as a conventional pneumatic cylinder, and a bellows weldment 30 are generally used as shown in FIG. 3 (col. 1, line 66 to col. 2, line 1).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have replaced the motor of ‘707 with a pneumatic component, as taught by ‘066, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ‘707, ‘453, and ‘921, as being applied to claim 1 rejection above, further in view of Ono (US 20050034674, hereafter ‘674).
‘453 teaches the first and second susceptors 20 and 24 are stored in an insulating ceramic frame 28 such that their side and bottom surfaces are covered (col. 4, lines 10-12, the ceramic frame 28 is larger than susceptor/stage 20 and 24). The combination of ‘707, ‘453 and ‘921 does not teach the limitations of:
Claim 20: wherein the first contact plate has an area substantially equal to or less than an area of the stage in a plan view.

‘674 is an analogous art in the field of A processing apparatus includes a processing vessel; a susceptor installed in the processing vessel and having an electrostatic chuck for attracting and holding an object to be processed (abstract), a processing apparatus such as a plasma etching apparatus, a plasma CVD apparatus, a plasma sputtering apparatus or the like ([0003]). ‘674 teaches that the susceptor 34 

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have replaced the large insulating ceramic frame 28 of ‘453 with a ceramic base 34A of equal size to the aluminum susceptors 20 and 24 (including focus ring 66), as taught by ‘674, for its suitability for plasma processing with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

Note also the heat transfer mechanism 5b is much smaller than the mounting table 2 in ‘707. In the absence of plasma, such as in the instant Application, there is no need to keep the bottom ceramic layer to cover the entire aluminum stage. Therefore, it would have been obvious to have reduced the sapphire ceramic that facilitate heat transfer (as taught by ‘209) to match the area of the heat transfer mechanism 5b.
Response to Arguments
Applicant's arguments filed 11/25/2021 have been fully considered but they are not convincing in light of the new grounds of rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5006711 is cited for sapphire has good thermal conductivity at cryogenic temperatures (col. 4, lines 3-4). US 20070051312 is cited for pneumatic bellow 890 (Fig. 3).

US 20070297469 is cited for sapphire with thermal conductivity 11 W/cm/K at 77K ([0092]) and lower thermal expansion at lower temperature (Fig. 2). US 20180168070 is cited for alumina or AlN 505 connected to copper 503 (Fig. 5) for cryogenic application ([0002]). However, the ceramics are not for moving contact with each other and the purpose is to avoid interference with bit signal ([0027]). US 20180168070 is cited for alumina 28 between cryo exchanger and the high temperature lead 14 (Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEATH T CHEN/Primary Examiner, Art Unit 1716